Citation Nr: 1749559	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 70 percent.

2.  Entitlement to a total rating for compensation purposes due to individual unemployability caused by service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  An April 2012 rating decision granted a higher 70 percent rating for PTSD effective August 4, 2005, the date of the original claim for service connection for PTSD.  As that higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran has presented evidence that he is not able to maintain employment due to service-connected PTSD.  The Veteran filed a claim for individual unemployability due to PTSD in March 2011.  An April 2012 rating decision denied the claim, and the Veteran did not file a notice of disagreement with that decision.  However, a claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran did not appeal the claim for individual unemployability, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, and is before the Board.


FINDINGS OF FACT

1.  PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.

2.  As of April 23, 2009, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  As of April 23, 2009, but not earlier, the criteria for TDIU were met.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in June 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD do not accurately compensate the severity of PTSD.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in a January 2009 rating decision.  

At an August 2008 VA examination, the Veteran reported symptoms including nightmares, sleep disturbances, irritability, nervousness, inability to relate to others, and problems controlling obscene language.  The Veteran reported that he worked at an ammunition plant after service, and currently continued to work there.  The Veteran stated that a few times per year, he was escorted out of work after getting verbally abusive to coworkers.  The Veteran had never been married.  He described an "on and off" relationship from the 1970s to 1990s.  The Veteran stated he was not currently in a relationship.  On examination, the Veteran was oriented to person, place, and time.  The Veteran's attention and concentration were good.  The Veteran's clothes were noted as filthy.  His mood was irritable and depressed, with congruent affect.  The examiner noted brief lapses of sustained focus due to irritability and sleep deprivation.  The Veteran's thought content was normal, with no suicidal or homicidal ideation.  The Veteran exhibited hypervigilant behavior.  The examiner diagnosed PTSD and assigned a GAF of 65.  The examiner opined that the Veteran's ability to tolerate employment was mildly compromised by functional impairments due to PTSD symptoms, and that the quality of the Veteran's personal and domestic life was moderately compromised by functional impairments due to PTSD symptoms.  

At a January 2010 VA examination, the Veteran reported symptoms including increased hostility towards others, nightmares, sleep disturbances, and isolation.  The Veteran reported that he was unemployed, and was not looking for any employment.  The Veteran reported he did not associate with anybody except two other Veterans who were long term friends, and that he only left his home to go to the store on occasion.  The Veteran had lost his home several years prior, and was living in his garage.  The Veteran did not stay in touch with his family.  On examination, the Veteran presented with disheveled and dirty clothing.  The Veteran was oriented to person, place, and time.  His mood was angry and defensive, with congruent affect.  Thinking was somewhat fractured, and speech was loud with frequent lapses into threats.  The examiner noted it appeared that the Veteran was not attending to activities of daily living, or at least was doing so in a very minimal way.  The Veteran's judgment, impulse control, and insight were poor.  The examiner diagnosed PTSD and assigned a GAF of 54.  The examiner opined that there was little obvious difference between the findings that day and from the August 2008 VA examination.  The examiner noted that a variety of the Veteran's descriptions were incongruent with classic PTSD, but that there was insufficient information to provide a diagnosis otherwise.  

At a December 2011 VA examination, the Veteran reported symptoms including irritability, estrangement from others, sleep disturbances, nightmares, and general avoidance of activities.  The Veteran reported that he lived in his garage, and that he tried to keep away from everybody.  The Veteran stated that after leaving his last job at an ammunition plant, he had not looked for another job because of his problems interacting with others.  He also stated that he had begun forgetting things a lot, and engaged in obsessive double-checking of his work.  On examination, the Veteran was oriented to person, place, and time.  The Veteran's grooming and hygiene were adequate.  His mood and affect were decidedly irritable.  The Veteran's speech was relatively rapid, and delivered with significant force.  Thought content was coherent, although not always relevant.  The examiner noted relative impulsivity.  The Veteran did not report suicidal ideation.  The Veteran appeared able to tend to activities of daily living.  The examiner diagnosed PTSD and assigned a GAF of 54.  The examiner opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.  

At a June 2015 VA examination, the Veteran reported that he lived alone, but that he had been seeing a woman for 30 years.  Regarding that relationship, the Veteran stated, "we get along."  He stated that they saw each other multiple times a week, and would go out to dinner with her granddaughter.  The Veteran also reported having a close friend with whom he talked daily.  The Veteran stated that he stopped working because it was hard to get along with people.  He reported being easily frustrated with other people.  The Veteran also reported symptoms including sleep disturbances, nightmares, and irritability.  On examination, the Veteran was fully oriented.  The Veteran was appropriately dressed.  The Veteran's attitude was cooperative, although suspicious.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation.  The examiner opined that the Veteran did not meet any criteria for any mental health disorder, including PTSD.  The examiner noted that the Veteran reported better than average functioning.  The Veteran had maintained a long-term romantic relationship, and stayed at the same job for 40 years.  The Veteran stayed in touch with his siblings and mother, attended family reunions every two to three years, and had a close friend he talked with daily.  The examiner stated the Veteran only met one criterion met for PTSD, experiencing a persistent negative emotional state, and only had one symptom, suspiciousness.

VA and private medical during the appeal period indicate that the Veteran consistently reported symptoms including irritability, agitation, isolation, sleep disturbances, flashbacks, and nightmares.  On examination, the Veteran was consistently oriented to person, place, and time.  His mood was consistently depressed or irritable with congruent affect.  The Veteran denied suicidal ideation.   

Based upon the outpatient treatment records, private psychiatric assessments, and the VA examination reports, the Board finds that the evidence does not support the assignment of a rating greater than 70 percent.  The medical examiners expressly opined that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  These opinions are supported by the record, which indicates that the Veteran had deficiencies in most areas, to include social impairment that was severe, but less than total.  

In considering whether the Veteran was entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability was of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as depressed mood, nightmares, and flashbacks, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment is not shown as the Veteran is shown to have maintained a long term romantic relationship and a friendship with a small group of friends, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment are required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  





TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has a 70 percent rating for PTSD as of August 4, 2005.  The Board finds that the evidence of record showed that symptoms of PTSD made the Veteran unable to secure or follow a substantially gainful occupation due to the severity of symptoms as of April 23, 2009.  In an April 2009 statement, at a private psychiatric assessment conducted by a doctor with whom the Veteran met regularly, the doctor opined that the Veteran had total occupational impairment, and was unable to work due to psychiatric symptoms.  The Board finds that the evidence of record is consistent with that opinion from that date to the present and the Board finds that opinion persuasive.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted as of April 23, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU as of April 23, 2009 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


